Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2017/0300757) in view of Lemelson (US 2003/0234725).

Regarding claim 1, Wolf teaches a method (Figs. 1, 5-6 and 13) for teletransmitting to a processing site a video stream captured at a remote scene of intervention (Fig. 1 camera 110 and transmitter 187 transmits video stream to a remote site), comprising the following steps: on the intervention scene:
- capturing the video stream on a unit within the remote intervention scene, from a portable equipment held by a field operator working on the intervention scene (Wolf partially teaches the claimed wherein Fig. 1, camera 110 performs capturing the video from the intervention scene (local site));
- modifying the captured video stream in such a way that zones of interest visible on the unit are erased from the video stream (paragraph 10, the system obscures certain zones, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation). Fig. 11 shows wherein the processing in done on the local site); and
- transmitting the modified video stream from the intervention scene to a remote teleprocessing site (Fig. 1, transmitter 187 is the equivalent structure that performs the function of the means for limitation);
on the teleprocessing site:
processing the modified video stream so at to be enriched (the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation of interpreting and enriching the video with the obscuring); and 
returning the enriched video stream to the portable equipment (Figs. 9-12 and paragraph 113, wherein system component 139 transmits the enriched video stream (with the obscuring changes) to a user using display 132. The display therefore restores the video stream with the obscuring data instruction within it).
As noted above, while Wolf teaches a camera system being located at a particular site, capturing the video of the intervention site, erasing the zones of interest and transmitting the modified video stream to a remote device. The remote device then processes the modified video stream to generate another enriched video stream to be sent back to the device at the intervention site, Wolf fails to explicitly teach that the portable equipment is held by a field operator working on the intervention scene, and wherein the portable equipment includes a camera, a data processing unit, a screen having a graphic interface, a wireless communication module.
In an analogous art, Lemelson teaches in Fig. 15 and paragraphs 23-24 and 135-136 of a user held equipment that includes a camera, display, processor/cpu and wireless antenna to receive updated information for a remotely located base device to be displayed on the display window 296 of the user held/worn device. Lemelson’s user held/worn aspect can be utilized in Wolf’s system to allow an additional method of surveilling. The ability to transmit a modified video stream to another device and receive an enriched stream would still be features relied upon Wolf, but incorporated into Lemelson to allow user holding/wearing portable equipment to also benefit from Wolf’s features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Lemelson into the system of Wolf such that Wolf’s surveillance device (albeit a drone), utilize the alternative surveilling methodology of being user held/worn and utilize the user held/worn aspect of Lemelson, to be able to transmit/receive data to/from the base device, and display the very same received information from the base device on the display device of the helmet, because such an incorporation allows for the benefit of improving safety by being able to transmit relevant and the most updated information to the user in the particular environment (Paragraphs 23-24).
Regarding claim 3, Wolf teaches the claimed wherein the processing step comprises a step for identifying within the extracted limited video stream from the unit or object at least one zone of interest not to be transmitted and a step for erasing the at least one zone of interest within the video stream to be transmitted (paragraphs 10 and 20).
Regarding claim 4, Wolf teaches the claimed wherein the at least one zone of interest not to be transmitted is previously known (paragraph 10 teaches known areas of interest that are to be obscured).
Regarding claim 5, Wolf teaches the claimed wherein the at least one zone of interest not to be transmitted is identified at the intervention scene (paragraph 10 teaches known areas of interest that are identified in the video shot by the camera 110 at the scene).
Regarding claim 6, Wolf teaches the claimed wherein the identification of the at least one zone of interest not to be transmitted is performed by a field operator via a suitable graphic interface (paragraph 26 teaches the claimed wherein the user is able to input a unique identifier for a particular target that is to be later obscured).
Regarding claim 7, Wolf teaches the claimed wherein the identification of the at least one zone of interest not to be transmitted is performed automatically (paragraph 10-11 and 16, automatically identifies target).
Regarding claim 8, Wolf teaches the claimed wherein the processing of the video stream comprises substituting for a zone of interest not to be transmitted a substitutionary content that can be transmitted harmlessly to the processing site (Figs. 2-5, the zones of interest within the video content are transmitted obscured).
Regarding claim 9, Wolf teaches the claimed wherein the processing of the video stream further comprises modifying contextual characteristics of content of the video stream that are extrinsic to the identified object or unit and/or that are carriers of semantic information inherent to the environment of the object or unit (paragraph 50 teaches semantic information such as the shape of the object that should be obscured).
Regarding claim 10, Wolf teaches the claimed wherein the video stream is captured from a platform that is mobile relative to the scene of intervention (Fig. 1, camera 110 is mobile).
Claim 11 is rejected for the same reasons as discussed in claim 1 above and furthermore wherein the portable equipment is held/worn by the user includes a camera 294, display 296, processor/cpu and wireless antenna 290 and 300.
Regarding claim 13, Wolf teaches the claimed wherein the video stream targets a specific unit or object within the remote intervention scene, the system further comprising:
- means for identifying the unit or object within the video stream (paragraph 10, the system obscures certain identified zones of interest, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation); and 
- means for extracting a limited video stream from the specific identified unit or object (paragraph 10, the system obscures certain identified zones of interest, the processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation of also extracting the portion of the video stream from the specific identified unit or object).
Regarding claim 14, Wolf teaches the claimed wherein the processing means comprise means for identifying within the extracted object at least one zone of interest not to be transmitted and means for erasing this at least one zone of interest within the video stream to be transmitted (paragraphs 10 and 20. The processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation).
Regarding claim 15, Wolf teaches the claimed further comprising, on the intervention scene, graphic interface means suitable for enabling a field operator to identify the at least one zone of interest not to be transmitted (paragraph 26 teaches the claimed wherein the user is able to input a unique identifier for a particular target that is to be later obscured).
Regarding claim 16, Wolf teaches the claimed wherein the means for processing the extracted unit or object comprise means for modifying contextual characteristics of the contents of the video stream that are extrinsic to the identified object or unit and/or which carry semantic information inherent to the environment of the object or unit (Paragraph 50 teaches semantic information such as the shape of the object that should be obscured. The processor/CPU of the system (Fig. 9-12, at least processor 186) is the equivalent structure that performs the means for limitation).
Regarding claim 18, Wolf teaches the use of the teletransmission method according to claim 1 in a teleassistance tool intended for operators working on sensitive intervention sites (as discussed in claim 1 above and with reference to Figs. 2-5 teaching the intervention sites).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481